DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 02/16/2022. 
Acknowledgement is made to the amendment of claims 1, 4, 11, 16, and 18.
Acknowledgement is made to the cancellation of claims 2-3 and 5-6. 
Acknowledgement is made to the withdrawal of claims 19-21. 
Acknowledgement is made to the newly added claims 22-23.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1, 4, 7-18, and 22-23 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 112










The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7-18, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, the claim recites the limitation “the catheter body comprises a first lumen and a second lumen surrounding the first lumen, … the second lumen is used as a water inlet channel and a gap formed between an outer surface of the second lumen and an outer surface of the first lumen is used as a water outlet channel” this is not a functioning configuration and is inconsistent with the elected invention in response to the Restriction Response dated 10/18/2021. Further, the language “the second lumen is used as a water inlet channel, and a gap formed between an outer surface if the second lumen and an outer surface of the first lumen is used as a water outlet channel” provides an invention which cannot physically exist as a gap between an outer surface of the second lumen and an outer surface of the first lumen would comprise the outer lumen, this would make the invention as claimed physically impossible to exist and/or function. 
This language therefore does not enable any person having ordinary skill in the art to which it pertains, or with which it is most nearly connected. Clarification is required.
Claims 4, and 7-18, are rejected as depending from a claim rejected under 35 U.S.C. 112(a).
For examination purposes, the examiner interprets the indefinite language of claim 1 to be in accordance with the invention elected in the Remarks dated 10/18/2021, specifically, Fig. 3B as being relevant to the language of “a water-cooling structure” which is discusses as being formed of a “first lumen” and a “second lumen”, which are utilized as water inlet/outlet channels.

Claims 1, 4, 7-18, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first lumen and a second lumen surrounding the first lumen … the second lumen is used as a water inlet channel, and a gap formed between an outer surface of the second lumen and an outer surface of the first lumen is used as a water outlet channel”. 
This claim language is determined as indefinite due to the inconsistencies with regard to the functionality and relative locations of various elements. As such, a person having ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required. 
For examination purposes, the examiner interprets the indefinite language of claim 1 to be in accordance with the invention elected in the Remarks dated 10/18/2021, specifically, Fig. 3B as being relevant to the language of “a water-cooling structure” which is discusses as being formed of a “first lumen” and a “second lumen”, which are utilized as water inlet/outlet channels.
Claims 4, and 7-18 are rejected as depending from a claim rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0239019 to Asconeguy et al. (herein after “Asconeguy”) in view of U.S. Patent Application No. 2018/0125576 Rubenstein et al. (herein after “Rubenstein”) and U.S. Patent No. 6,053,912 Panescu et al. (herein after “Panescu”).
Regarding claim 1, Asconeguy teaches a radiofrequency ablation catheter (Fig. 1 & 3; medical device 12) comprising:
a catheter body (Fig. 1; elongate body 16 with distal portion 20)
a sensor (Fig. 1; sensors 34; ¶[0034] discusses the one or more sensors as monitoring operating parameters throughout the system, such as, pressure, temperature, impedance, etc.), fixedly arranged inside the catheter body (¶[0025] discusses the sensors as being embedded into a surface of the elongate body); and
ablation electrodes (Fig. 1 & 3; electrodes 30), fixedly arranged on an outer surface of the catheter body and used for generating radiofrequency currents (¶[0024] discusses the electrodes as being attached through a variety of means, such as adhesive bonding, conductive ink printing, etc.),
the catheter body comprises a first lumen and a second lumen surrounding the first lumen, the first lumen and the second lumen are provided inside the catheter body and extend along a length direction of the catheter body  (Fig. 1; the medical device 12 includes fluid delivery or injection conduit 22 and exhaust lumen or conduit 28);
the second lumen is used as a water inlet channel (Fig. 1; fluid delivery conduit 22 may define a lumen therein for the passage or delivery of a fluid from the proximal portion to the treatment region; this rejection being made in view of the above stated 112 rejections), and a gap formed between an outer surface of the second lumen and an outer surface of the first lumen is used as a water outlet channel (Fig. 1; exhaust lumen or conduit 28 provides an evacuation path for fluid dispersion), so as to form a water-cooling structure for accommodating electrode cooling liquid (¶[0005]).  

However, Asconeguy fails to teach the sensor being a localization sensor, wherein the localization sensor generates a current signal in response to a localization magnetic field of a space where the localization sensor is located, and outputs the current signal to a control system outside the radiofrequency ablation catheter, so as to enable the control system to determine a position of the radiofrequency ablation catheter.
Rubinstein in a similar field of endeavor teaches an ablation catheter which may be used to detect electrical activity of the heart, and utilizing a sensor within the catheter, generate maps before performing ablation procedure (¶[0016]- [0017]). Rubinstein further teaches the sensor being a localization sensor (Fig. 1; magnetic field location sensor 38), wherein the localization sensor generates a current signal in response to a localization magnetic field of a space where the localization sensor is located (¶[0026] discusses the magnetic field localization sensor as generating electrical signals based on the amplitude and phase of the magnetic fields, indicating the 3-D position coordinates of the tool), and outputs the current signal to a control system outside the radiofrequency ablation catheter, so as to enable the control system to determine a position of the radiofrequency ablation catheter ([0026] discusses the electrical signals being communicated to the control console to determine the position coordinates of the tool).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Rubinstein into the device of Asconeguy as Rubinstein teaches the functional equivalence of a variety of sensors for providing ablation parameter signals during a procedure (¶[0038] discusses the sensors as being one or more of a magnetic field location sensor, a position sensor, a pressure sensor, an impedance sensor or a temperature sensor), and would therefore be an obvious simple substitution of one known element for another to obtain predictable results. 

Asconeguy further fails to teach the sensor being fixedly arranged in the first lumen.  Asconeguy instead teaches the sensor being fixedly arranged in the distal portion of the catheter, the distal portion of the catheter being located distal to the opening of a fluid delivery conduit (¶[0025] discusses the temperature sensors as being position adjacent the electrodes to measure conditions within the medical device). 
Panescu in a similar field of endeavor teaches a system for ablating body tissue by employing an electrode for contacting tissue utilizing tissue sensing elements to control the supply of ablative energy, the rate the electrode is cooled by cooling fluid, or both (¶Abstract). Panescu further teaches the sensor being fixedly arranged in the first lumen (Fig. 9A; the electrode 16 carries temperature sensing elements 104, 106, 108).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Panescu into the device of Asconeguy as Panescu teaches the ability to measure temperature of the cooling medium during its passage through the electrode (Col. 12, Lines 32-46). 
Regarding claim 4, Asconeguy further teaches the radiofrequency ablation catheter according to claim 1, wherein the first lumen has an axial line that is collinear with an axial line of the catheter body (¶[0031] discusses the illustrated distal portion of the medical device as being substantially linear).  
Regarding claim 7, Asconeguy further teaches the radiofrequency ablation catheter according to claim 1, wherein the localization sensor comprises: a first localization sensor fixedly arranged at a head portion of the catheter body (¶[0025] discusses the sensors as being embedded into a surface of the elongate body).  
Regarding claim 8, Asconeguy further teaches the radiofrequency ablation catheter according to claim 7, wherein the localization sensor further comprises: a second localization sensor (Fig. 1; sensors 34; ¶[0034] discusses the one or more sensors).  
Regarding claim 9, Asconeguy further teaches the radiofrequency ablation catheter according to claim 1, wherein at least two ablation electrodes are provided and arranged on the outer surface of the catheter body along the length direction of the catheter body in a spacing manner (¶[0024] discusses the electrodes as being positioned at discrete, spaced locations on the distal portion, and may surround or encircle substantially all or only a portion of the elongate body).  
Regarding claim 10, Asconeguy further teaches the radiofrequency ablation catheter according to claim 1, further comprising: a temperature sensor used for detecting temperatures of the ablation electrodes (Fig. 1; sensors 34; ¶[0034] discusses the one or more sensors as monitoring operating parameters throughout the system, such as, pressure, temperature, impedance, etc.).  
Regarding claim 18, Asconeguy teaches a radiofrequency ablation system (Fig. 1; system 10), comprising: 
a radiofrequency ablation catheter (Fig. 1; medical device 12); 
a control system configured for controlling the operation of the radiofrequency ablation catheter (Fig. 1; control unit 14); and 
a connector configured for connecting the radiofrequency ablation catheter with the control system (Fig. 1; connector 42), 
wherein the radiofrequency ablation catheter comprises (Fig. 1 & 3; medical device 12): 
a catheter body (Fig. 1; elongate body 16 with distal portion 20); 
a sensor (Fig. 1; sensors 34; ¶[0034] discusses the one or more sensors as monitoring operating parameters throughout the system, such as, pressure, temperature, impedance, etc.), fixedly arranged inside the catheter body (¶[0025] discusses the sensors as being embedded into a surface of the elongate body); and
ablation electrodes (Fig. 1 & 3; electrodes 30), fixedly arranged on an outer surface of the catheter body and used for generating radiofrequency currents (¶[0024] discusses the electrodes as being attached through a variety of means, such as adhesive bonding, conductive ink printing, etc.), 
wherein, the catheter body comprises a first lumen and a second lumen surrounding the first lumen, the first lumen and the second lumen are provided inside the catheter body and extend along a length direction of the catheter body (Fig. 1; the medical device 12 includes fluid delivery or injection conduit 22 and exhaust lumen or conduit 28); 
the second lumen is used as a water inlet channel (Fig. 1; fluid delivery conduit 22 may define a lumen therein for the passage or delivery of a fluid from the proximal portion to the treatment region; this rejection being made in view of the above stated 112 rejections), and a gap formed between an outer surface of the second lumen and an outer surface of the first lumen is used as a water outlet channel (Fig. 1; exhaust lumen or conduit 28 provides an evacuation path for fluid dispersion), so as to form a water-cooling structure for accommodating electrode cooling liquid (¶[0005]).  
However, Asconeguy fails to teach the sensor being a localization sensor, wherein the localization sensor generates a current signal in response to a localization magnetic field of a space where the localization sensor is located, and outputs the current signal to a control system outside the radiofrequency ablation catheter, so as to enable the control system to determine a position of the radiofrequency ablation catheter.
Rubinstein in a similar field of endeavor teaches an ablation catheter which may be used to detect electrical activity of the heart, and utilizing a sensor within the catheter, generate maps before performing ablation procedure (¶[0016]- [0017]). Rubinstein further teaches the sensor being a localization sensor (Fig. 1; magnetic field location sensor 38), wherein the localization sensor generates a current signal in response to a localization magnetic field of a space where the localization sensor is located (¶[0026] discusses the magnetic field localization sensor as generating electrical signals based on the amplitude and phase of the magnetic fields, indicating the 3-D position coordinates of the tool), and outputs the current signal to a control system outside the radiofrequency ablation catheter, so as to enable the control system to determine a position of the radiofrequency ablation catheter ([0026] discusses the electrical signals being communicated to the control console to determine the position coordinates of the tool).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Rubinstein into the device of Asconeguy as Rubinstein teaches the functional equivalence of a variety of sensors for providing ablation parameter signals during a procedure (¶[0038] discusses the sensors as being one or more of a magnetic field location sensor, a position sensor, a pressure sensor, an impedance sensor or a temperature sensor), and would therefore be an obvious simple substitution of one known element for another to obtain predictable results. 
Asconeguy further fails to teach the sensor being fixedly arranged in the first lumen.  Asconeguy instead teaches the sensor being fixedly arranged in the distal portion of the catheter, the distal portion of the catheter being located distal to the opening of a fluid delivery conduit (¶[0025] discusses the temperature sensors as being position adjacent the electrodes to measure conditions within the medical device). 
Panescu in a similar field of endeavor teaches a system for ablating body tissue by employing an electrode for contacting tissue utilizing tissue sensing elements to control the supply of ablative energy, the rate the electrode is cooled by cooling fluid, or both (¶Abstract). Panescu further teaches the sensor being fixedly arranged in the first lumen (Fig. 9A; the electrode 16 carries temperature sensing elements 104, 106, 108).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Panescu into the device of Asconeguy as Panescu teaches the ability to measure temperature of the cooling medium during its passage through the electrode (Col. 12, Lines 32-46). 


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0239019 to Asconeguy et al. (herein after “Asconeguy”) in view of U.S. Patent Application No. 2018/0125576 Rubenstein et al. (herein after “Rubenstein”) and U.S. Patent No. 6,053,912 Panescu et al. (herein after “Panescu”) further in view of U.S. Patent Application No. 2012/0217261 Meller et al. (herein after “Meller”).
Regarding claim 11, Asconeguy in view of Rubenstein and Panescu teaches the radiofrequency ablation catheter according  to claim 1, however fails to teach the catheter further comprising: a protective structure for preventing the localization sensor from being deformed by a force.  
Meller teaches a device comprising inserting a catheter into a body and navigating the diagnostic or therapeutic catheter to the target anatomical site, where navigating the device comprises tracking a sensor placed within the device with the use of a navigation system (¶[0004]- [0005] discusses the navigation of a catheter as often utilizing a guidewire). Meller further teaches the catheter (Fig. 3-4; guidewire 36) further comprising: a protective structure (Fig. 3-4; shroud 48) for preventing the localization sensor (Fig. 3-4; sensor 44, ¶[0006] discusses the sensor located within the guidewire as being a position sensor) from being deformed by a force (¶[0034] discusses the shroud as being provided to protect the interior of the distal assembly from compressive and tensile loads resulting from insertion, removal, and bending of the guidewire). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Meller into the device of Asconeguy/Rubenstein/Panescu as Meller teaches repeated contact between the tip of the guidewire and anatomical features, which can place unwanted stress, and even possible damage, on the structure, as being inevitable during navigation. As a result of this inevitability, Meller discusses the desirability to protect the position sensor and associated wiring from bending-induced stress as well as from exposure to body fluids to ensure reliable electrical function of the sensors (¶[0006]). 
Regarding claim 12, Meller further teaches the radiofrequency ablation catheter according to claim 11, wherein the protective structure comprises: a protective layer fixedly arranged on the outer surface of the localization sensor, and/or a protective cap sleeved on the head portion (¶[0033] discusses the sensor as being protected by a generally thin-walled elongate shroud around the body of the sensor and a plug provided at the extreme distal end of the guidewire; [0042] discusses the sensor as being fixed, through an encapsulant, to the shroud, the sensor optionally having a sheath surrounding it, which is additionally fixed by the same encapsulant) of the localization sensor or the head portion of the catheter body.  
Regarding claim 13, Meller further teaches the radiofrequency ablation catheter according to claim 12, wherein the protective cap comprises: a securing portion for securing the protective cap and a protective lumen (¶[0033] discusses the plug as being coupled to the sensor and shroud any patient safe coupling means, such as gluing, bonding, etc. The plug is further discusses as being able to be a form part of the shroud) for accommodating the head portion of the localization sensor (Fig. 3-4; shroud 48 surrounds the sensor 44, the optional tubular sheath 46 may be provided for further protection).  
Regarding claim 14, Meller further teaches the radiofrequency ablation catheter according to claim 13, wherein a diameter of the securing portion is equal to a diameter of the protective lumen, and the securing portion is fixedly arranged on the outer surface of the catheter body; or the diameter of the securing portion is less than the diameter of the protective lumen, and the securing portion is fixedly arranged on the inner surface of the catheter body (¶[0042] discusses the encapsulant which fills the second clearance as being located between the sensor and shroud).  
Regarding claim 15, Asconeguy teaches the radiofrequency ablation catheter according to claim 12, wherein the protective cap is electrically connected with the control system to generate a radiofrequency current under the control of the control system (¶[0023] discusses the distal portion of the medical device includes electrically conductive portions coupled to a radiofrequency generator).  
Meller further teaches the radiofrequency ablation catheter wherein the protective cap is made of a metal material (¶[0033]- [0034] discusses the plug and shroud as being able to be made of any biocompatible metal). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0239019 to Asconeguy et al. (herein after “Asconeguy”) in view of U.S. Patent Application No. 2018/0125576 Rubenstein et al. (herein after “Rubenstein”) and U.S. Patent No. 6,053,912 Panescu et al. (herein after “Panescu”) further in view of U.S. Patent Application No. 2010/0217621 to Watson (herein after “Watson”).
Regarding claim 16, Asconeguy in view of Rubenstein and Panescu teaches the claims according to claim 1, however fails to teach the catheter further comprising: a guidance catheter sheath arranged on the outer side of the catheter body.  
Watson teaches a steerable catheter sheath for use in directing a catheter into a desired position. Watson further teaches the catheter further comprising: a guidance catheter sheath (Fig. 1A; catheter sheath 10) arranged on the outer side of the catheter body (Fig. 1A; catheter 100).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Watson into the device of Asconeguy/Rubenstein/Panescu as Watson teaches (¶[0009]) the criticality of properly positioning the catheter within the body during any ablation/mapping procedure.
Regarding claim 17, Watson further teaches the radiofrequency ablation catheter according to claim 16, wherein the guidance catheter sheath is a pre-bent catheter (¶[0011] discusses the shape of the steering mechanisms and the bending configurations).  

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0239019 to Asconeguy et al. (herein after “Asconeguy”) in view of U.S. Patent Application No. 2018/0125576 Rubenstein et al. (herein after “Rubenstein”) and U.S. Patent No. 6,053,912 Panescu et al. (herein after “Panescu”), further in view of U.S. Patent Application No. 2014/0046316 to Ladtkow et al. (herein after “Ladtkow”).
Regarding claim 22, Asconeguy teaches a radiofrequency ablation catheter, comprising: 
a catheter body (Fig. 1; elongate body 16 with distal portion 20); 
a sensor (Fig. 1; sensors 34; ¶[0034] discusses the one or more sensors as monitoring operating parameters throughout the system, such as, pressure, temperature, impedance, etc.), fixedly arranged inside the catheter body (¶[0025] discusses the sensors as being embedded into a surface of the elongate body); and 
ablation electrodes (Fig. 1 & 3; electrodes 30), fixedly arranged on an outer surface of the catheter body and used for generating radiofrequency currents (¶[0024] discusses the electrodes as being attached through a variety of means, such as adhesive bonding, conductive ink printing, etc.), 
wherein, the catheter body comprises one first lumen and a second lumen surrounding the first lumen, the first lumen and the second lumen are provided inside the catheter body and extend along a length direction of the catheter body (Fig. 1; the medical device 12 includes fluid delivery or injection conduit 22 and exhaust lumen or conduit 28); 
the second lumen is used as a water inlet channel (Fig. 1; fluid delivery conduit 22 may define a lumen therein for the passage or delivery of a fluid from the proximal portion to the treatment region; this rejection being made in view of the above stated 112 rejections), and gaps formed between outer surfaces of the second lumen and an outer surface of the first lumen are used as a water outlet channel (Fig. 1; exhaust lumen or conduit 28 provides an evacuation path for fluid dispersion), so as to form a water-cooling structure for accommodating electrode cooling liquid (¶[0005]).  
However, Asconeguy fails to teach the sensor being a localization sensor, wherein the localization sensor generates a current signal in response to a localization magnetic field of a space where the localization sensor is located, and outputs the current signal to a control system outside the radiofrequency ablation catheter, so as to enable the control system to determine a position of the radiofrequency ablation catheter.
Rubinstein in a similar field of endeavor teaches an ablation catheter which may be used to detect electrical activity of the heart, and utilizing a sensor within the catheter, generate maps before performing ablation procedure (¶[0016]- [0017]). Rubinstein further teaches the sensor being a localization sensor (Fig. 1; magnetic field location sensor 38), wherein the localization sensor generates a current signal in response to a localization magnetic field of a space where the localization sensor is located (¶[0026] discusses the magnetic field localization sensor as generating electrical signals based on the amplitude and phase of the magnetic fields, indicating the 3-D position coordinates of the tool), and outputs the current signal to a control system outside the radiofrequency ablation catheter, so as to enable the control system to determine a position of the radiofrequency ablation catheter ([0026] discusses the electrical signals being communicated to the control console to determine the position coordinates of the tool).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Rubinstein into the device of Asconeguy as Rubinstein teaches the functional equivalence of a variety of sensors for providing ablation parameter signals during a procedure (¶[0038] discusses the sensors as being one or more of a magnetic field location sensor, a position sensor, a pressure sensor, an impedance sensor or a temperature sensor), and would therefore be an obvious simple substitution of one known element for another to obtain predictable results. 
Asconeguy further fails to teach the sensor being fixedly arranged in the first lumen.  Asconeguy instead teaches the sensor being fixedly arranged in the distal portion of the catheter, the distal portion of the catheter being located distal to the opening of a fluid delivery conduit (¶[0025] discusses the temperature sensors as being position adjacent the electrodes to measure conditions within the medical device). 
Panescu in a similar field of endeavor teaches a system for ablating body tissue by employing an electrode for contacting tissue utilizing tissue sensing elements to control the supply of ablative energy, the rate the electrode is cooled by cooling fluid, or both (¶Abstract). Panescu further teaches the sensor being fixedly arranged in the first lumen (Fig. 9A; the electrode 16 carries temperature sensing elements 104, 106, 108).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Panescu into the device of Asconeguy as Panescu teaches the ability to measure temperature of the cooling medium during its passage through the electrode (Col. 12, Lines 32-46). 
Asconeguy further fails to teach further fails to teach the second lumen being at least two second lumens.
Ladtkow teaches ([0010]- [0011]) an ablation catheter comprising inflow and outflow lumen configured to provide ingress and egress of a coolant to and from a distal working portion for cooling said ablation catheter. Ladtkow further teaches a plurality of inflow and outflow lumens, wherein there may be one of an inflow and outflow lumen or multiple of either an inflow or outflow lumen (Fig. 2-3C; ). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ladtkow into the device of Asconeguy/Rubenstein/Panescu as Ladtkow teaches (Fig. 2-3C; display a variety of lumen configurations for the cooling medium to circulate) the functional equivalents of any number of inflow or outflow lumens for the purpose of fluid transfer through a catheter.
Regarding claim 23, Asconeguy further teaches the radiofrequency ablation system, comprising: a radiofrequency ablation catheter according to claim 22; a control system configured for controlling the operation of the radiofrequency ablation catheter (Fig. 1; control unit 14); and a connector configured for connecting the radiofrequency ablation catheter with the control system (Fig. 1; connector 42).   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Ben-Haim reference are moot in view of the new rejections under Asconeguy in view of Rubenstein and Panescu. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794